Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a continuation filed on 08/30/2021 in which claims 1-20 of the instant application is pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 08/30/2021.

Drawings

The Examiner contends that the drawings submitted on 08/30/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,146,806. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,146,806, either singularly or in combination, contains each and every element and/or render each and every element of claims 1-20 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Yoo et al. (US 2020/0260070) discloses a method for decoding an image that includes obtaining prediction mode information and residual related information from a bitstream, deriving prediction samples of a current block by performing prediction based on the prediction mode information, deriving residual samples of the current block based on the residual related information, and generating reconstruction samples of the current block based on the prediction samples and the residual samples, and the residual related information includes a transform skip flag based on a size of the current block and a maximum transform skip size, the transform skip flag represents whether a transform skip is applied to the current block, and information about the maximum transform skip size is obtained from the bitstream (abstract).

Lai et al. (US 2020/0396467) discloses video processing methods that include receiving input data of a current block in a current picture, determining if a luma component and chroma components of the current block are coded using different splitting trees, disabling Adaptive Colour Transform (ACT) on the current block when the luma component and the chroma components of the current block are coded using different splitting trees, and encoding or decoding the current block. ACT is only allowed to be performed on blocks coded in single tree block partitioning to convert a RGB colour space into an YCoCg colour space. ACT is applied to residues according to some embodiments, or ACT is applied to input data and predictors according to some other embodiments (abstract).

Pang et al. (US 2016/0100189) discloses techniques related to block vector coding for Intra Block Copy and Inter modes. In one example, the disclosure is directed to a video coding device comprising a memory configured to store video data and one or more processors. The video coding device is configured to determine a reference picture used for coding the current video block and determine a picture order count (POC) value for the reference picture. In response to the POC value for the reference picture being equal to a POC value for a current picture that includes the current video block, the video coding device sets a value of a syntax element to indicate that a reference picture list includes the current picture. Otherwise, the video coding device sets the value of the syntax element to indicate that the reference picture list does not include the current picture (abstract).

Laroche et al. (US 2016/0100175) discloses video coding and decoding, in particular HEVC RExt that define the adaptive residual colour transform, Adaptive RCT, of a residue of pixels. Compared to HEVC RExt where Adaptive RCT is signalled at Coding Unit level, embodiments of the invention propose to signal it in the bitstream in association with two or more coding units forming the image. In other words, it is signalled at a level higher than the CU level, for instance at sequence or frame or slice or tile or coding tree block level. In addition, various flags at this higher level make it possible to generically define the applying or not of RCT for various respective coding modes, for instance Inter coding mode, Intra Block Copy coding mode or Intra coding mode where Chroma and Luma modes are the same. Such approach makes it possible to reduce the amount of evaluations to be performed (abstract).

Xiu et al. (US 2016/0080751) discloses cross-component prediction (CCP) and adaptive color transform (ACT) that may be performed concurrently in a video coding system. CCP and ACT may be enabled/disabled at the same level (e.g. at the transform unit level) via an indicator signaled in the bitstream such as the ACT enable indicator for the CU. Inverse CCP and ACT may be operated at the same level (e.g. at the transform unit level). Prediction residuals may be converted to original color space without waiting for reconstruction of luma and chroma residuals of an entire prediction unit or coding unit. CCP and ACT transforms may be combined into one process to reduce encoding/decoding latency. Differences in dynamic ranges of color components may be compensated by variable dynamic range adjustments. Differences in bit depths between luma and chroma components may be compensated by selectively disabling the ACT coding tool, scaling a component output of the CCP, adjusting a quantization parameters (QPs) and/or shifting a component output of an inverse transform of the video coding system (abstract).

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 8, and 15, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

The independent claims are interpreted specifically based on [0118]-[0132] of applicant’s specification. Therefore, claims 1-20 would be allowed if the above double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482